Title: John Adams to Abigail Adams, 7 October 1777
From: Adams, John
To: Adams, Abigail


     
      York Town Octr. 7. 1777
     
     I have no Time, nor Accommodations to write of late—besides I seldom know what to write, and when I do, I dont love to write it.
     One Thing is now becoming more and more certain every day. That is that our People will and do fight, and altho they make a clumsy Hand of it, yet they do better and better.
     I am lodged in the House of General Roberdeau, an Israelite indeed, I believe, who, with his sisters and Children and servants, do every Thing to make Us happy. We are highly favoured. No other Delegates are so well off.
     I am as well as usual. Your Dream will never come to pass. You never can be cooly received by me, while my Heart beats and my senses remain.—I had no Letter from you by the last Post.
     
      Yours, yours, yours,
      John Adams
     
    